Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 24, 2015

                                            No. 04-15-00308-CR

                                      IN RE Richard A. PADILLA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

         On June 15, 2015, relator filed a motion for reconsideration of this court’s opinion and
order dismissing this original proceeding for lack of jurisdiction. The panel has considered the
motion for reconsideration and it is DENIED. See Esquivel v. District Clerk, Hidalgo County,
No. 65026-01, 2006 WL 2075136, at *1 (Tex. Crim. App. July 9, 2006) (order directing district
clerk to respond to applicant’s motion for leave to file mandamus petition asserting district
court’s failure to act on habeas application); see also Ex parte Norvell, 528 S.W.2d 129, 130
(Tex. Crim. App. 1975) (concluding Court of Criminal Appeals has jurisdiction to entertain
original proceedings where applicant complains of illegal restraint by confinement in the wrong
institution).

           It is so ORDERED on June 24, 2015.


                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 2007CR4263 and 2007CR4264, styled The State of Texas v. Richard A.
Padilla, pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.